Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  April 15, 2020                                                                                    Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem
  160034(58)(61)
                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                     SC: 160034                        Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                  COA: 345268
                                                                     Saginaw CC: 84-000570-FC
  ROBIN RICK MANNING,
             Defendant-Appellant.
  _______________________________________/

         On order of the Chief Justice, the separate motions of Henry Lee Hurt-El and Joseph
  Bazzetta to file briefs amicus curiae and to waive the filing fees are GRANTED. The
  amicus briefs submitted by those individuals on April 10, 2020, and April 13, 2020,
  respectively, are accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  April 15, 2020

                                                                               Clerk